DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments filed on 03/10/2021 have been acknowledged and entered for consideration. Claims 2-4, 7, 9, 11 and 13 have been cancelled. No new claims have been added. Claims 1, 5-6, 8, 10, 12 remain pending in the current application. Applicant’s amendments are in response to the Non-Final Office Action mailed on 01/01/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 10, 12 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Heo et al. (WO 2020/055159 A1) (See attached translation WO2020055159A1.pdf for mapping).

Regarding claim 1 (Currently Amended), Heo et al. disclose a decoder for intra prediction of a video block ([0128], L1143-1146; Fig. 2 shows the decoder), comprises: 
one or more processors ([0059], L588-590; [0300], L2396-2397; [0306], L2473-2475); and 
a non-transitory computer-readable storage medium ([0302], L2416-2418) coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors ([0303], L2434-2437), configures the decoder to:
determine whether a left neighboring block of a current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks F or D represents left neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the left neighboring block); 
determine whether an above neighboring block of the current coding block is available ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
use a Planar mode, a DC mode, a vertical mode (VER_IDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset -4, an intra prediction mode corresponding to the vertical mode with an offset 4 as a set of most probable modes (Fig. 18 shows the flow diagram of generating MPM list from the prediction modes of the left and upper neighboring prediction blocks based on different conditions. S1804 shows the list of MPM candidates. In S1802, when L>DC_idx is false, meaning either L=DC_idx or L<DC_idx (which is analogous to saying L=Planar_idx, because as per Fig. 13, DC is represented by index 1 and Planar is represented by index 0), the MPM list of S1804 contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4), 
when one of the following conditions is satisfied: 
the left neighboring block of the current coding block is not available and the above neighboring block of the current coding block is not available (Fig. 17; S1701, Yes means both L and A could be DC or Planar, one could be DC and one could be planar, one could be DC and the other not available, one could be planar and the other not available, or both not available. The reason being DC and planar mode indexes are represented by 1 and 0 respectively. There is no mode index smaller than that. Therefore, L and A both <DC_idx include the condition where both could be not available), 
the left neighboring block of the current coding block is not available, the above neighboring block of the current coding block is available and an intra prediction mode of the above neighboring block is determined to be a Planar mode (Fig. 17; S1701, Yes means both L and A could be DC or Planar, one could be DC and one could be planar, one could be DC and the other not available, one could be planar and the other not available, or both not available. The ); 
the left neighboring block of the current coding block is not available, the above neighboring block of the current coding block is available and an intra prediction mode of the above neighboring block is determined to be a DC mode ([0162], L1508-1509, [0163]; it discloses that when the following condition is met, i.e., one of F or G is not available, e.g., F is not available and G is available, then G is set to be a DC mode); 
the left neighboring block of the current coding block is available, the above neighboring block of the current coding block is not available and an intra prediction mode of the left neighboring block is determined to be a Planar mode (Fig. 17; S1701, Yes means both L and A could be DC or Planar, one could be DC and one could be planar, one could be DC and the other not available, one could be planar and the other not available, or both not available. The reason being DC and planar mode indexes are represented by 1 and 0 respectively. There is no mode index smaller than that. Therefore, L<DC_idx include the condition where L could be not available); 
the left neighboring block of the current coding block is available, the above neighboring block of the current coding block is not available and an intra prediction mode of the left neighboring block is determined to be a DC mode ([0162], L1508-1509, [0163]; it discloses that when the following condition is met, i.e., one of F or G is not available, e.g., G is not available and F is available, then F is set to be a DC mode); or 
the left neighboring block of the current coding block is available, the above neighboring block of the current coding block is available, an intra prediction mode of the left neighboring block is determined to be not an angular mode, and an intra prediction mode of the above neighboring block is determined to be not an angular mode ([0236], L1999-2001; Fig. 18; In S1801, it checks whether L and A are same or not, which means both left neighboring block and upper neighboring block are available. In that case, in S1802 it checks if L>DC_idx. If No, it means L=DC_idx or L<DC_idx (which is analogous to saying L=Planar_idx, because as per Fig. 13, DC is represented by index 1 and Planar is represented by index 0). Thereafter it assigns the DC and Planar modes which are both non-angular mode, to either the left or the upper neighboring block); 
obtain a value of a Most Probable Modes (MPM) flag for the current coding block ([0013], L119-121); 
obtain an intra prediction mode index value for the current coding block ([0013], L125-127); 
obtain a value of the intra prediction mode for the current coding block based on the value of the MPM flag for the current coding block, the intra prediction mode index value for the current coding block and the set of most probable modes (Fig. 19; [0273]-[0276]),
wherein when the value of the MPM flag for the current coding block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the intra prediction mode index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0).
  
5 (Currently Amended), Heo et al. disclose the decoder of claim 1, wherein when the value of the MPM flag for the current coding block is 0, the intra prediction mode for the current coding block is not equal to any one of the following intra prediction modes: 
a Planar mode, a DC mode, a vertical mode (VER_IDX), a horizontal mode (HOR_IDX), an intra prediction mode corresponding to the vertical mode with an offset -4, or an intra prediction mode corresponding to the vertical mode with an offset 4 ([0146], L1362-1367; it discloses, if the MPM flag is not set (0), meaning MPM is not applied, the remaining intra prediction modes excluding the MPM modes are used. Since as per Fig. 17 (S1702) and Fig. 18 (S1804) the list of modes under MPM are a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4, therefore with MPM flag = 0, all those modes are excluded).  

Regarding claim 6 (Currently Amended), Heo et al. disclose a decoder for intra prediction of a video block ([0128], L1143-1146; Fig. 2 shows the decoder), comprises: 
one or more processors ([0059], L588-590; [0300], L2396-2397; [0306], L2473-2475); and 
a non-transitory computer-readable storage medium ([0302], L2416-2418) coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the processors ([0303], L2434-2437), configures the decoder to 
determine whether a left neighboring block of a current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, F or D represents left neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the left neighboring block); 
determine whether an above neighboring block of the current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
obtain a value of a Most Probable Modes (MPM) flag for the current block from a bitstream ([0013], L119-121); 
obtain an MPM index for the current block from the bitstream, when the value of the MPM flag indicates that an intra prediction mode for the current block is an intra prediction mode comprised in an MPM set of intra prediction modes (Fig. 19; [0273]-[0276]);
obtain a value of the intra prediction mode for the current block, based on the MPM index and the MPM set for the current block ([0008]; [00013]; Fig. 19; [0273]-[0276]), wherein when the value of the MPM flag for the current block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the MPM index for the current block is 0, the intra prediction mode for the current block is determined to be a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0); 
wherein when an intra prediction mode of a left neighboring block of the current block is a Planar mode, and an intra prediction mode of an above neighboring block of the current block is a Planar mode (Fig. 18 shows the flow diagram of generating MPM list from the prediction modes of the left and upper neighboring prediction blocks based on different conditions. S1804 shows the list of MPM candidates. In S1802, when L>DC_idx is false, meaning either L=DC_idx or L<DC_idx (which is analogous to saying L=Planar_idx, because as per Fig. 13, DC is represented by index 1 and Planar is represented by index 0). Since the initial condition L==A is satisfied, it means, both left and upper neighboring modes are planar mode), 
the MPM set of prediction modes comprises: a Planar mode, a DC mode, a Vertical mode, a Horizontal mode, an intra prediction mode corresponding to the Vertical mode with an offset -4, and an intra prediction mode corresponding to the Vertical mode with an offset 4 (Fig. 18; The resulting MPM list of S1804 contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4).  

Regarding claim 8 (Currently Amended), Heo et al. disclose a decoder for intra prediction of a video block ([0128], L1143-1146; Fig. 2 shows the decoder), comprises: 
one or more processors ([0059], L588-590; [0300], L2396-2397; [0306], L2473-2475); and 
a non-transitory computer-readable storage medium ([0302], L2416-2418) coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the processors ([0303], L2434-2437), configures the decoder to, 
determine whether a left neighboring block of a current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks F or D represents left neighboring block, wherein in [0130], L1172-1177, it ); 
determine whether an above neighboring block of the current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
obtain a value of a Most Probable Modes (MPM) flag for the current block from a bitstream ([0013], L119-121); 
obtain an MPM index for the current block from the bitstream, when the value of the MPM flag indicates that an intra prediction mode for the current block is an intra prediction mode comprised in an MPM set of intra prediction modes (Fig. 19; [0273]-[0276]); 
obtain a value of the intra prediction mode for the current block, based on the MPM index and the MPM set for the current block ([0008]; [00013]; Fig. 19; [0273]-[0276]), wherein when the value of the MPM flag for the current block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the MPM index for the current block is 0, the intra prediction mode for the current block is a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0); 
wherein when an intra prediction mode of a left neighboring block of the current block is a Planar mode, and an intra prediction mode of an above neighboring block of the current block is a DC mode (Fig. 18 shows the flow diagram of generating MPM list from the prediction S1804 shows the list of MPM candidates. In S1801, No indicates left and above neighboring modes are not equal. S1806, No means one of them is a DC mode and the other is a planar mode), 
the MPM set of prediction modes comprises: a Planar mode, a DC mode, a Vertical mode, a Horizontal mode, an intra prediction mode corresponding to the Vertical mode with a first offset, and an intra prediction mode corresponding to the Vertical mode with a second offset (Fig. 18; In S1807, No means which the resulting MPM list of S1804 contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with a first offset value of +4, and a vertical mode with a second offset value of -4).  

Regarding claim 10 (Currently Amended), Heo et al. disclose a decoder for intra prediction of a video block ([0128], L1143-1146; Fig. 2 shows the decoder), comprises: 
one or more processors ([0059], L588-590; [0300], L2396-2397; [0306], L2473-2475); and 
a non-transitory computer-readable storage medium ([0302], L2416-2418) coupled to the one or more processors and storing programming for execution by the processors, wherein the programming, when executed by the one or more processors ([0303], L2434-2437), configures the decoder to, 
determine whether a left neighboring block of a current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks F or D represents left neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the left neighboring block); 
determine whether an above neighboring block of the current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
obtain a value of a Most Probable Modes (MPM) flag for the current block from a bitstream ([0013], L119-121); 
obtain an MPM index for the current block from the bitstream, when the value of the MPM flag indicates that an intra prediction mode for the current block is an intra prediction mode comprised in an MPM set of intra prediction modes (Fig. 19; [0273]-[0276]); 
obtain a value of the intra prediction mode for the current block, based on the MPM index and the MPM set for the current block ([0008]; [00013]; Fig. 19; [0273]-[0276]), wherein when the value of the MPM flag for the current block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the MPM index for the current block is 0, the intra prediction mode for the current block is a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0); 
wherein when a left neighboring block of the current block is not available, and an intra prediction mode of an above neighboring block of the current block is a Planar mode (Fig. 17; S1701, Yes means both L and A could be DC or Planar, one could be DC and one could be planar, one could be DC and the other not available, one could be planar and the other not available, or both not available. The reason being DC and planar mode indexes are represented ), 
the MPM set of prediction modes comprises: a Planar mode, a DC mode, a Vertical mode, a Horizontal mode, an intra prediction mode corresponding to the Vertical mode with an offset -4, and an intra prediction mode corresponding to the Vertical mode with an offset 4 (Fig. 17, S1702 shows the resulting MPM list which contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4).  

Regarding claim 12 (Currently Amended), Heo et al. disclose a decoder for intra prediction of a video block ([0128], L1143-1146; Fig. 2 shows the decoder), comprises: 
one or more processors ([0059], L588-590; [0300], L2396-2397; [0306], L2473-2475); and 
a non-transitory computer-readable storage medium ([0302], L2416-2418) coupled to the one or more processors and storing programming for execution by the one or more processors, wherein the programming, when executed by the one or more processors ([0303], L2434-2437), configures the decoder to, 
determine whether a left neighboring block of a current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks F or D represents left neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the left neighboring block); 
determine whether an above neighboring block of the current coding block is available or not ([0236], L1997-2001; Fig. 14 shows the neighboring blocks of the current block to be predicted, where blocks G or B represents upper or above neighboring block, wherein in [0130], L1172-1177, it discloses the checking of the availability of the neighboring blocks including the upper neighboring block); 
obtain a value of a Most Probable Modes, MPM, flag for the current block from a bitstream ([0013], L119-121); 
obtain an MPM index for the current block from the bitstream, when the value of the MPM flag indicates that an intra prediction mode for the current block is an intra prediction mode comprised in an MPM set of intra prediction modes (Fig. 19; [0273]-[0276]); 
obtain a value of the intra prediction mode for the current block, based on the MPM index and the MPM set for the current block ([0008]; [00013]; Fig. 19; [0273]-[0276]), wherein when the value of the MPM flag for the current block is 1 ([0013], L119-121; it discloses the MPM flag is indicative of whether MPM list is enabled or not) and the MPM index for the current block is 0, the intra prediction mode for the current block is a Planar mode from the set of most probable modes (Figs. 12-13; Fig. 12 shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0); 
wherein when a left neighboring block of the current block is not available, and an above neighboring block of the current block is not available (Fig. 17; S1701, Yes means both L and A could be DC or Planar, one could be DC and one could be Planar, one could be DC and the other not available, one could be Planar and the other not available, or both not available. The reason being DC and Planar mode indexes are represented by 1 and 0 respectively. There is no mode ), the MPM set of prediction modes comprises: a Planar mode, a DC mode, a Vertical mode, a Horizontal mode, an intra prediction mode corresponding to the Vertical mode with an offset -4, and an intra prediction mode corresponding to the Vertical mode with an offset 4 (Fig. 17, S1702 shows the resulting MPM list which contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4).  

Response to Arguments
Applicant's arguments filed on 03/10/2021 have been fully considered but they are not persuasive. 

The Applicant argues in P regarding the rejection of independent claims under 35 USC 102(a)(2) by stating “Heo relates to a method of decoding an image based on the intra prediction mode. According to Heo, a system obtains an MPM flag indicating whether or not MPM (Most Probable Mode) is applied to a current block. When MPM is applied to the current block, an MPM list is constructed based on whether intra prediction modes of the left and upper neighboring blocks of the current block satisfy predefined conditions. Heo’s system then obtains an MPM index indicating a specific intra prediction mode in the MPM list {Heo, Claim 1). For example, the Office Action alleges paragraph 13 and Figures 12-13 of Heo discloses “When the value of the MPM flag for the current coding block is 1 and the intra prediction mode index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes”. (Office Action, p. 6-7). Although paragraph 13 of Heo discloses a MPM list, Figures 12-13 of Heo, however, only Heo discloses a MPM list is constructed based on the intra prediction mode of the left neighboring block (“L”) and the intra prediction mode the above neighboring block (“A”). The first entry in the MPM lists disclosed in Heo, are always “L” (Heo, tables 3, 5, 9, 10, 12 and 13). However, all the MPM lists disclosed by Heo has “L” as the first entry (See Heo, tables 3, 4, 5, 9, 10, 12 and 13). In contrast, amended claim 1 recites “When the value of the MPM flag for the current coding block is 1 and the intra prediction mode index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes.” In other words, Heo fails to disclose at least “When the value of the MPM flag for the current coding block is 1 and the intra prediction mode index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes” as in amended claim 1”.
 The Examiner cannot concur with the Applicant and respectfully disagrees. First of all, the Applicant refers to different tables from Heo et al. reference showing the first entry in the MPM list is always “L”. It is not clear what does it have to do with the citations provided to reject the claim limitations regarding MPM flag and corresponding mode index. The paragraphs and figures that were cited in the rejection does not include any of the tables that the Applicant has cited. The Applicant argues that Heo et al. fail to teach the limitation “When the value of the MPM flag for the current coding block is 1 and the intra prediction mode index value for the current coding block is 0, the intra prediction mode for the current coding block is determined to be a Planar mode from the set of most probable modes” as in amended claim 1” by pointing to the various tables. However, the Examiner clearly cites [0013] where it states “wherein the processor obtains an MPM flag indicating whether a Most Probable Mode (MPM) is applied to Fig. 12 it shows the index values for all the different directional intra prediction modes, wherein Fig. 13 shows the index values of two non-directional intra prediction modes, of which Planar mode is denoted by index value of 0. Since Planar mode is part of the MPM list as cited earlier “Fig. 18 shows the flow diagram of generating MPM list from the prediction modes of the left and upper neighboring prediction blocks based on different conditions. S1804 shows the list of MPM candidates. In S1802, when L>DC_idx is false, meaning either L=DC_idx or L<DC_idx (which is analogous to saying L=Planar_idx, because as per Fig. 13, DC is represented by index 1 and Planar is represented by index 0), the MPM list of S1804 contains a DC mode, a planar mode, a vertical mode, a horizontal mode, a vertical mode with offset +4, and a vertical mode with offset -4”, therefore with MPM flag being enabled the Planar mode is represented by index 0 as shown in Fig. 13. Therefore, the Examiner believes the amended claim limitations are still anticipated by Heo et al. and therefore the previous rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND DEVICE FOR MPM LIST GENERATION FOR MULTI-LINE INTRA PREDICTION” – Zhao et al., US PGPub 2020/0092544 A1.
2. “METHODS AND APPARATUS FOR DIRECTIONAL INTRA PREDICTION IN VIDEO COMPRESSION” – Zhao et al., US PGPub 2019/0281289 A1.
3. “VARIABLE NUMBER OF INTRA MODES FOR VIDEO CODING” – Seregin et al., US PGPub 2018/0098064 A1.

5. “METHOD AND APPARATUS OF INTRA PREDICTION IN IMAGE AND VIDEO PROCESSING” – Liu et al., US PGPub 2017/0272745 A1.
6. “INTRA PREDICTION AND INTRA MODE CODING” – Zhao et al., US PGPub 2016/0373769 A1.
7. “INTRA-PREDICTION MODE-BASED IMAGE PROCESSING METHOD AND DEVICE THEREFOR” – Heo et al., WO 2020/050697 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485